DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle/Abstract
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims are directly to method claims, please revise.
The following title is suggested: A manufacturing method of an integrated driving module with energy conversion function

The abstract of the disclosure is objected to because the invention is directly in the manufacturing method.  Please, revise.
In line 1, please, change “An integrated driving module…” to - - A manufacturing method of an integrated driving module - -.
Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teach, suggest, or in combination of a manufacturing method of an integrated driving module having a conductive component on the patterned conductive circuit layer; a second dielectric layer to cover the embedded electrical component and the conductive component; and removing the carrier board to form a plurality of integrated driving modules.
	Prior arts (figures 1A-1B) discloses a manufacturing method of an integrated driving module (10) comprising a carrier board (11), an integrated electromagnetic induction component layer (15) having a first dielectric layer (not label), a plurality of conductive coil layers (151) and a plurality of conductive connecting components on a surface of the carrier board (11); a patterned conductive circuit layer (17) on the integrated electromagnetic induction component layer (15), and electrically connecting to each other through the conductive connecting components; disposing an embedded electrical component (14) on the patterned conductive circuit layer (17), and some other claim elements.
	Saji et al. (2014/0133117) submitted by the applicant discloses a high frequency circuit module (100) comprising a multilayer substrate (200) having an embedded component (120) within a core layer (210), the multilayer further comprising a conductive component (130 or 140), see figure 3, electrically connected to a conductive layer (241).
	Kilger (U.S. 2014/0036464) discloses a coreless transformer (50) as shown in figure 5 comprising an integrated electromagnetic induction component layer (575) having a first dielectric layer (not label), a plurality of conductive coil layers (590, 595), an embedded component (510) formed within the substrate (520), and some other claimed elements.
	However, the prior arts in combine with the references as above do not teach the allowable subject matter as indicated as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the following formal matters: 
See the Objection as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848